Citation Nr: 0110306	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  97-20 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Evaluation of the disability rating for torn rotator 
cuff, left shoulder, on appeal from an initial grant of 
compensation under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to an extension of a convalescent rating 
under the provisions of 38 C.F.R. § 4.30 beyond October 31, 
1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  A torn rotator cuff of the left shoulder was manifested 
prior to surgery on September 9, 1996 by no more than painful 
motion.

2.  The appellant failed to report for a scheduled VA 
examination in conjunction with an evaluation of an original 
grant of benefits under the provisions of 38 U.S.C.A. § 1151 
without good cause.

3.  A torn rotator cuff of the left shoulder was manifested 
from November 1, 1996 by a good surgical outcome.

4.  Competent evidence of severe post-surgical complications, 
or a need for immobilization of the left shoulder beyond the 
period of convalescence previously assigned has not been 
presented.


CONCLUSIONS OF LAW

1.  Torn rotator cuff, left shoulder is no more than 10 
percent disabling from May 10, 1995 to September 8, 1996.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.655, 
4.71a; Diagnostic Code 5299-5203 (2000).

2.  Torn rotator cuff, left shoulder is no more than 10 
percent disabling from November 1, 1996.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.655, 4.71a; 
Diagnostic Code 5299-5203 (2000).

3.  The criteria for an extension of a period of 
convalescence have not been met.  §§ 1155, 5107(b) (West 
1991); 38 C.F.R. § 4.30 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a December 1996 rating decision that 
established entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for a torn rotator cuff in 
the left shoulder which was incurred during cardiology 
testing conducted at a VA Medical Center.  The disability was 
assigned a 10 percent evaluation from July 15, 1996.  During 
the pendency of the appeal, the RO revised the effective date 
to May 10, 1995 which was the date the cardiology testing was 
conducted.  On September 9, 1996, the appellant underwent a 
surgical repair of the left shoulder injury.  A temporary 
total rating for convalescence was assigned from September 9, 
1996.  The 10 percent evaluation was resumed from November 1, 
1996.

The appellant has perfected an appeal as to entitlement to an 
increased disability evaluation for the left shoulder 
disability, and as to whether the temporary total rating for 
convalescence should be extended beyond October 31, 1996.  
The appellant contends that he has a degree of disability in 
his shoulder that should be reflected by a higher evaluation 
and that he had postoperative complications after his 
surgery.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statements of the Case issued during the 
pendency of this appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  The RO has 
made every reasonable effort to obtain relevant records 
adequately identified by the appellant, in fact it appears 
that all relevant evidence identified by the appellant has 
been obtained.  Service medical records were obtained and 
associated with the claims folder.  All identified and 
relevant medical treatment and examination records identified 
by the appellant have been obtained, including those from the 
VA Medical Centers and private medical records from Baptist 
Memorial Health Care, St. Joseph's Hospital, and Dr. Awdeh.  
The appellant withdrew a prior hearing request.  Furthermore, 
there is no indication from the appellant or the 
representative that there is outstanding evidence which would 
be relevant to this claim.

The appellant received notice from the RO in April 2000 that 
the RO needed additional information with regard to his 
claims and that a VA examination was being scheduled for the 
purpose of evaluating the current level of disability in his 
left shoulder.  A VA examination was scheduled in May 2000, 
and the VA Medical Center provided documentation that the 
appellant failed to report for this examination.  In the 
Supplemental Statement of the Case issued in August 2000, the 
appellant was advised that evidence expected from the May 
2000 examination which might have been material to the 
outcome of this claim could not be considered in light of his 
failure to report.  Neither the appellant nor his accredited 
representative have subsequently offered any good cause for 
his failure to report in any of the statements submitted in 
support of his claim subsequent to the date of the 
examination.  Under VA regulations, it is incumbent upon a 
veteran to submit to a VA examination if he is applying for, 
or in receipt of, VA compensation or pension benefits.  See 
Dusek v. Derwinski, 2 Vet. App. 519 (1992); 38 C.F.R. § 3.655 
(2000).  Where entitlement to a benefit cannot be established 
or confirmed without a current VA examination or re-
examination and a claimant, without good cause, fails to 
report for such examination, an original compensation claim 
shall be considered on the basis of the evidence of record.  
38 C.F.R. § 3.655(b) (2000).  We find that since the issue is 
the evaluation of a disability based on a grant of benefits 
pursuant to 38 U.S.C.A. § 1151, that it is analogous to an 
original compensation claim, which would allow the claim to 
be decided based upon the evidence of record when the 
appellant fails to show for an examination.  38 C.F.R. 
§ 3.655(b). 

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Board has also considered the application of 38 C.F.R. 
§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In reaching the determination below, the 
Board has considered whether staged evaluations should be 
assigned.  The Board concludes that we have no evidence that 
demonstrates that the disability addressed has significantly 
changed (not including the period of convalescence) and a 
uniform evaluation is appropriate in this case. 

Lay testimony is competent only when it regards the 
observable features or symptoms of injury or illness, but may 
not be relied upon for establishing a medical diagnosis.  
Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  Accordingly, 
the appellant is competent to state that his condition is 
worse or to describe the level of pain he feels.  However, 
the training and experience of the medical personnel makes 
their findings more probative as to the extent of the 
disability.  Therefore, although the Board has considered the 
appellant's contentions in addition to those of his wife, we 
accord more probative value to the objective evidence 
provided by the medical examiners of record. 

Disability compensation was awarded under the provisions of 
38 U.S.C.A. § 1151 based on an injury that was received 
during testing conducted at a VA Medical Center on May 10, 
1995.  The appellant and his wife contend that the left arm 
injury resulted in pain and an inability to use his left arm 
and upper extremity from that time forward until he underwent 
surgical repair on September 9, 1996.  In a statement dated 
in July 1996, he indicated that the morning after the 
procedure his left arm, hand and wrist were swollen.  The 
left shoulder was extremely painful.  As of the date of that 
letter it was still extremely painful.  His wife wrote in 
September 1997 that there were complications during the 
surgery and that he developed a fever a few days later that 
required admission to a private hospital.  He had no therapy 
for his shoulder after the surgery.  

VA Medical Center records dated in June 1995 documented a 
complaint of swelling in his hand after the May 1995 
treatment.  On examination he had lost some mass in the 
biceps and triceps and his hand was edematous.  On orthopedic 
examination conducted later in June 1995, range of motion was 
normal with crepitance, and X-rays were negative for 
fracture.  There was a positive impingement sign and pain 
with forced external rotation.  There was negative 
infraspinatus atrophy.  A left rotator cuff tear was 
diagnosed.

VA Medical Center records dated in July 1996 noted complaints 
of left shoulder pain and indicated that magnetic resonance 
imaging had revealed degenerative joint disease and 
impingement of the supraspinatus tendon in the left shoulder.

The appellant was admitted to the VA Medical Center in August 
1996 for treatment of an adjustment disorder with depressed 
mood and borderline personality disorder.  His admission 
examination noted limited range of motion in the left 
shoulder.

The appellant underwent left open anterior partial 
acromioplasty, debridement of a partial rotator cuff tear and 
excision of the distal clavicle on September 9, 1996.  His 
discharge instructions included directions to deep his arm 
immobilized and in a brace.

He was admitted to St. Joseph's Hospital on September 14, 
1996.  He complained of chest pain and the admitting 
diagnosis was rule-out pneumonia.  The records noted that for 
undetermined reasons he had been seen at the VA Medical 
Center but they would not proceed with an admission.  The 
previous left shoulder surgery was noted.  Final diagnoses 
were pneumonitis, chronic obstructive pulmonary disease and 
an exacerbation of asthma, rule-out pulmonary embolus and a 
history of hemoptysis.  He had subsequent admissions in 
October 1996, December 1996 and May 1997 to St. Joseph's for 
chronic obstructive pulmonary disease and chest pain 
attributed to cardiac disease.  The pulmonary embolus was 
ruled-out.

He was seen on September 23, 1996 for follow-up after the 
left acromioplasty and indicated that he felt much better.  
The wound looked good.  He was to follow-up in November.  
November 1996 records from the orthopedic clinic noted the 
previous acromioplasty, but appear to indicate the right 
shoulder.  The shoulder was not painful and there was full 
range of motion.

Treatment records from Drs. Awdeh and Dave including 
additional records from St. Joseph's Hospital between 1997 
and 1999 document treatment and hospitalizations primarily 
for chronic obstructive pulmonary disease and cardiac 
disease.  The left shoulder was not referenced.  Baptist 
Memorial Health care records documented an admission in 1999 
for chest pain and cardiovascular evaluation.


Evaluation of the disability rating for torn rotator cuff, 
left shoulder.

The appellant's left shoulder disability has been evaluated 
by analogy to impairment of the clavicle or scapula.  With 
dislocation, a 20 percent evaluation is warranted for either 
the major or minor shoulder.  With nonunion with loose 
movement, a 20 percent evaluation is assigned for either the 
major or minor arm.  Without loose movement, a 10 percent 
evaluation is assigned for either the major or minor arm.  
With malunion of the clavicle or scapula a 10 percent 
evaluation is assigned.  These ratings apply to either the 
major or minor side.  The disability may be rated on 
impairment of function of the contiguous part.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5203 (2000).

The Board has also considered whether a higher evaluation 
could be assigned under the criteria for rating limitation of 
motion for the arm.  For the minor arm, limitation of motion 
to 25 degrees from the side, is assigned a 30 percent 
evaluation.  With limitation midway between the side and 
shoulder level, a 20 percent evaluation is warranted.  
Limitation of motion in the major or minor arm at shoulder 
level is assigned a 20 percent evaluation.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5201 (2000).

The preponderance of the evidence is against a higher 
evaluation.  Competent evidence of nonunion or dislocation of 
the clavicle or scapula has not been presented.  We have 
considered his wife's contention that excision of the distal 
clavicle noted in the operative report is indicative of 
nonunion or dislocation of the clavicle.  The wife lacks the 
medical expertise to be able to offer a competent medical 
conclusion that removal of the distal portion of the clavicle 
resulted nonunion or dislocation of the clavicle.  

The appellant and his wife have also alleged that he was 
unable to use his left arm prior to the surgery.  However, 
the preponderance of the evidence is against a finding that 
there was limitation of motion of the left arm to a degree 
warranting a higher evaluation or that there was pain that 
functionally limited motion in the left arm to shoulder 
level.  The evidence of record established only painful 
motion prior to his left shoulder surgery in September 1996.  
Inability to use the left arm was not objectively documented, 
and more probative value has been assigned to the objective 
medical evidence that is of record.  In June 1995, range of 
motion was normal in the left shoulder, therefore competent 
evidence that pain limited motion has not been presented.  
The Court has established that the DeLuca provisions are 
applicable to limitation of motion, and a functional 
limitation in motion due to pain warranting a higher 
evaluation has not been shown.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).

The preponderance of the evidence is against a higher 
evaluation after the conclusion of the temporary total 
evaluation for convalescence.  There is no post-surgical 
evidence of dislocation or nonunion with loose movement in 
the left shoulder.  Nor is there any post-surgical evidence 
of limitation midway between the side and shoulder level or 
at the shoulder level, or evidence that pain limits motion to 
this level.  The evidence established that as of September 
23, 1996 the appellant felt quite good.  Therefore, the 
preponderance of the evidence is against a higher evaluation 
from November 1, 1996.

Extension of a convalescent rating beyond November 1, 1996.

In order to warrant a temporary total evaluation under 38 
C.F.R. § 4.30, treatment for a service-connected disability 
must result in: (1) surgery necessitating at least one month 
of convalescence, (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one or more major joints.  38 C.F.R. § 4.30 (a) 
(2000).  In such cases, the total disability rating will be 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of one, two, or three 
months from the first day of the month following such 
hospital discharge or outpatient release.  The termination of 
these ratings will not be subject to 38 C.F.R. § 3.105(e) 
(2000). 

The total rating will be followed by appropriate schedular 
evaluations.  When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating under this section.  Furthermore, total rating may be 
extended for one, two or three months beyond the initial 
three months, or for one or more months up to six months 
beyond the initial 6 month period, if prongs 1, 2, or 3 above 
discussed are met.  See 38 C.F.R. § 4.30 (b)(2000). 

Here, the appellant's left shoulder surgery was conducted on 
September 9, 1996 and he was discharged the same day.  He was 
granted a temporary total rating through October 31, 1996, a 
grant of a total disability rating effective from the date of 
hospital admission and continuing for a period of one month 
from the first day of the month following his hospital 
discharge, or 1 month of entitlement.  Although the appellant 
underwent surgery, the evidence demonstrates that he left he 
hospital on September 9, 1996, the same day as the surgery, 
with his arm immobilized in a brace.  By September 23, 1996 
the evidence established that the wound looked good.  The 
only other records in November 1996 appear to incorrectly 
reference the right arm and even so reflect an excellent 
post-operative condition.  Post-operative private records 
only mention the shoulder surgery but do not document any 
abnormalities.

This evidence does not establish that the surgery 
necessitated more than the one month of convalescence 
assigned.  Competent evidence of therapeutic immobilization 
beyond the period assigned has not been presented.  There is 
no competent evidence of severe postoperative residuals.  We 
have considered the appellant's contentions that the 
admission to St. Joseph's Hospital on September 14, 1996 was 
indicative of a severe postoperative residual.  Although the 
private hospital noted the previous left shoulder surgery, 
none of the admission or discharge diagnoses were ever 
attributed to his previous surgery.  Pulmonary embolus was 
later ruled-out.  No competent opinion has been presented 
that tends to establish that there were any postoperative 
complications, and the appellant's contentions in that regard 
are not competent and therefore not accorded probative value.  
The Board's conclusions are further supported by the 
appellant's subsequent admissions in October 1996, December 
1996 and May 1997 to St. Joseph's for treatment of the same 
chronic conditions, also unrelated to the shoulder surgery.  
Therefore, the preponderance of the evidence is against a 
finding that the period of convalescence extended beyond the 
period already assigned.


ORDER

An increased rating for torn rotator cuff, left shoulder from 
May 10, 1995 to September 8, 1996 is denied.  An increased 
rating for torn rotator cuff, left shoulder from November 1, 
1996 is denied.  An extension of a convalescent rating under 
the provisions of 38 C.F.R. § 4.30 beyond October 31, 1996 is 
denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

